DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Specification
The disclosure is objected to because of the following informalities: In P[0001], reference is made to application number 16/545300, which has now become U.S. Patent Number 11,041,731.  The patent number should be included to improve the quality of the document.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the instruction” in lines 18 and 19.  It is unclear if this is referencing “an instruction” of line 17 or “an instruction” of line 13.  The examiner assumes it is directed to “an instruction” of line 17.  The examiner suggests designating “the instruction” in line 14 and lines 18 and 19 the same way it was earlier recited: “an instruction to a computing system of the autonomous vehicle”, and “an instruction to a computing device associated with a non-autonomous vehicle”.  To this point, “the instruction” of line 14 should be “the instruction to the computing system of the autonomous vehicle” or “the instruction associated with the autonomous vehicle”.  And, “the instruction” of lines 18 and 19 should be “the instruction to the computing system associated the non-autonomous vehicle” or “the instruction associated with the non-autonomous vehicle”.
Claim 6 recites “a passenger input” in line 2, while claim 1 recites “inputted by a passenger” (line 5).  Both are in reference to the input of the destination change request.  It is unclear if this is a new passenger input of the request or the same request inputted by the passenger.  The examiner assumes it is the same passenger input for continued examination.
Claims 10 and 19 recite similar language regarding the claimed instructions as in claim 1, and are unclear for the same reason (see above rejection of claim 1).
Claim 15 recites “a passenger input” in line 2, while claim 10 recites “inputted by a passenger” (line 4).  Both are in reference to the input of the destination change request.  It is unclear if this is a new passenger input of the request or the same request inputted by the passenger.  The examiner assumes it is the same passenger input for continued examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5 thru 11, 14 thru 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 thru 11, 14, 15 and 18 thru 20 of U.S. Patent No. 10,495,471 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are recited in different orders among the independent and dependent claims.
Claims 1 thru 8, 10 thru 17, 19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 thru 20 of U.S. Patent No. 11,041,731 B2 in view of Kentley et al Patent Application Publication Number 2017/0123421 A1.  The reference patent claim limitations  do not teach the claimed switch to the non-autonomous vehicle.  Kentley et al teach, “Fleet optimization manager 1620 is shown to include a hybrid autonomous vehicle/non-autonomous vehicle processor 1640, which, in turn, includes an AV/non-AV optimization calculator 1642 and a non-AV selector 1644. According to some examples, hybrid autonomous vehicle/ non-autonomous vehicle processor 1640 is configured to manage a hybrid fleet of autonomous vehicles and human-driven vehicles (¢.g., as independent contractors). As such, autonomous vehicle service may employ non-autonomous vehicles to meet excess demand, or in areas, such as non-AV service region 1690, that may be beyond a geo-fence or in areas of poor communication coverage.” (P[O099] and Figure 16), and an occupant of the autonomous vehicle may request to change destinations P[0148], if the changed destination is outside of the autonomous vehicle service area (Figure 16, change to non-AV service region 1690 from AV service region 1652), then the fleet optimization manager 1620 would arrange for a transfer from the AV to a non-AV to get the passenger to the changed destination. The systems of the reference patent and Kentley et al would be combined by providing additional services to the users in a single system, namely the suggested locations and the non-autonomous vehicle service management for changed destinations. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the suggested destination location determination of the patented document with the non-autonomous vehicle service management of Kentley et al in order to improve the safety risks to occupants of driverless vehicles, the drivers of other vehicles, and pedestrians (Kentley et al P[0006]).
Allowable Subject Matter
Claims 1 thru 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if an approved terminal disclaimer is filed regarding the above double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter is based on the combined limitations present in each independent claim 1, 10 and 19.  The closest prior art of record is Colijn et al Patent Application Publication Number 2016/0370194 A1.  Colijn et al disclose systems and methods for providing suggested locations for pick up and destination locations. Pick up locations may include locations where an autonomous vehicle can pick up a passenger, while destination locations may include locations where the vehicle can wait for an additional passenger, stop and wait for a passenger to perform some task and return to the vehicle, or for the vehicle to drop off a passenger. As such, a request for a vehicle may be received from a client computing device. The request may identify a first location. A set of one or more suggested locations may be selected by comparing the predetermined locations to the first location. The set may be provided to the client computing device.
Regarding claims 1, 10 and 19 Colijn et al taken either individually or in combination with other prior art, fails to teach or render obvious a computer system comprising processor(s) and a memory storing instructions executed by the one or more processors.  A non-transitory computer-readable medium storing instructions executed by one or more processors of a computing system.  And, a computer-implemented method performed by the processor(s).  The method causes the computing system to receive a destination change request inputted by a passenger of an autonomous vehicle.  The destination change request comprising a request to change a first destination of the passenger to a second destination.  In response to receiving the destination change request, then determine a feasibility indicator for the autonomous vehicle to travel to the second destination.  Based on the feasibility indicator, determine a suggested destination being different from the second destination.  The method further is to transmit, over one or more networks, an instruction to a computing system of the autonomous vehicle.  The instruction to the computing system of the autonomous vehicle causing the computing system of the autonomous vehicle to reroute the autonomous vehicle to the suggested destination.  The method further is to transmit, over the one or more networks, an instruction to a computing device associated with a non-autonomous vehicle.  The instruction to the computing device associated with the non-autonomous vehicle comprising a request or invitation for a driver of the non-autonomous vehicle to transport the passenger from the suggested destination to the second destination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662